DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-21 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 06/15/2022.
Applicant’s election of claims 1-6 in the reply filed on 06/15/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Information Disclosure Statement
The examiner notes that the reference for US patent number 4891388 has not been considered because the name of the applicant does not match the US patent number.  The examiner notes that the Non-Patent Literature of the International Search Report regarding Application No. PCT/EP2017/079344 and Written Opinion regarding Application No. PCT/EP2017/079344 dated 19 July 2000 has not been considered because the examiner notes that there is no International Search Report and/or Written Opinion associated with that date.
Claim Objections
Claim 6 is objected to because of the following informalities:  the recitation “the sum of the manganese and nickel contents” should be changed “wherein a sum of the manganese and nickel contents”.  Appropriate correction is required.
Claim Interpretation
Regarding the recitation of “consisting essentially of” in claim 1, the examiner notes because an indication is not provided of the “basic and novel” characteristics of the alloy and how they would be affected elements not recited in the instant claim, the term “consisting essentially of” will be treated as comprising.  See MPEP 2111.03(III).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dulmaine et al. (WO 2000060616 A1) herein Dulmaine, in view of Jin et al. (US 4536229 A) herein Jin.
Regarding claim 1, Dulmaine discloses:
A semi-hard magnetic alloy used in foil or strip form as markers or tags in theft detection systems [page 1, Dulmaine]
Wherein the strips are activated to produce a signal in response to a variable magnetic field [page 7 lines 20-23, Dulmaine], which the examiner submits meets the instant limitation of an activation strip 
Wherein the semi-hard magnetic alloy has a coercivity of at least 17.5 Oersted, which can be converted using 1 Oersted = 0.79577 (A/cm) to get at least 13.9598 A/cm [page 3 lines 6-8, Dulmaine].  Further wherein the semi-hard magnetic alloy has a remanence of at least 14,000 gauss, or 1.4 Tesla [page 3 lines 8-11, Dulmaine].  The examiner notes that the instant application defines the term “semi-hard magnetic” as being defined as a coercivity of approximately 7-400 A/cm and a remanence of approximately 0.6 T or greater [page 3 lines 8-19, instant spec].  The examiner notes that the overlap of the coercivity and remanence of the alloys of Dulmaine and the instant application indicates that the alloy of Dulmaine meets the applicant’s definition of “semi-hard magnetic”.
Wherein the semi-hard magnetic alloy consists essentially of a composition that overlaps the instantly claimed composition as shown below in Table 1.  The examiner notes that the limitation of (Cu+Al+Ti) merely further limits the instantly claimed alloy composition which still overlaps with the alloy composition of Dulmaine.  Dulmaine teaches that the balance of the alloy is iron except for impurities and minor amounts of additional elements, Dulmaine does not teach a specific upper limit to the impurities however the examiner submits that one of ordinary skill in the art would use an impurity upper limit as taught by Jin.  Jin teaches magnet alloys [Column 2 lines 31-32, Jin] wherein impurities should be limited to less than 2 weight% combined in order to maintain alloy ductility and formability and because excessive amounts of elements may be detrimental to magnetic properties [Column 2 lines 1-11, Jin].  The examiner submits it would have been obvious too one of ordinary skill in the art to limit the impurities of Dulmaine to be less than 2 weight% combined in order to maintain alloy ductility and formability and prevent detrimental effects to magnetic properties.  The examiner notes that the overlap of the alloy compositions of the instant specification and that of Dulmaine modified by Jin is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Table 1

Instant claims, wt%
Dulmaine, wt% [page 2]
Ni
5-15 (claim 1)
7-10 (claim 3)
≤16
Mn
0.5-8 (claim 1)
4-6 (claim 4)
2-14
Cu
0.2-4 (claim 1)
1.5-2.75 (claim 2)
2.75-3.25 (claim 6)
≤7
Al
0-2 (claim 1)
<0.1 (claim 6)
≤0.2
Ti
0-2 (claim 1)
<0.1 (claim 6)
≤0.2
Iron
Balance (claim 1)
 Balance
Impurities
≤1 (claim 1)
 Not specified
Cu+Al+Ti
0.5<Cu+Al+Ti<5 (claim 1)
 Not specified
Ni+Mn
12<(Ni+Mn)<15 (claim 5)
13.5-14.5 (claim 6)
 Not specified
C
Not specified
≤0.1
Si
Not specified
≤0.7
P
Not specified
≤0.2
S
Not specified
≤0.2
Cr
Not specified
≤0.5
Mo
Not specified
≤0.5
N
Not specified
≤0.05
Co
Not specified
≤0.3
W
Not specified
≤0.2
Nb
Not specified
0.10-1.0


Regarding claims 2-4, Dulmaine modified by Jin teaches an overlapping alloy composition as discussed above.  The examiner notes that the overlap of the alloy compositions of the instant specification and that of Dulmaine modified by Jin is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5-6, Dulmaine modified by Jin teaches an overlapping alloy composition as discussed above.  The examiner notes that the overlap of the alloy compositions of the instant specification and that of Dulmaine modified by Jin is prima facie evidence of obviousness.  See MPEP 2144.05(I).  The examiner notes that the limitation of (Ni+Mn) merely further limits the instantly claimed alloy composition which still overlaps with the alloy composition of Dulmaine.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734